Talmadge, J.
(dissenting) — I dissent because WPIC 10.51 accurately instructs a jury on the law of accomplice liability in Washington. 11 Washington Pattern Jury Instructions: Criminal (WPIC) (2d ed. 1994). The majority’s newfound interpretation of RCW 9A.08.020(3) and WPIC 10.51 disrupts and distorts clear Washington law on accomplice liability. Accomplices need not share the same mens rea. So long as accomplices act with the general knowledge they will promote or facilitate a crime, they are jointly responsible for any reasonably foreseeable criminal conduct engendered by their confederacy. I would, therefore, affirm the convictions of Linh Ngoc Bui and Timothy Cronin.
The majority today approaches the interpretation of RCW 9A.08.020(3)13 and WPIC 10.5114 as if our former cases on the issue of accomplice liability never existed. *587Beginning with State v. Davis, 101 Wn.2d 654, 682 P.2d 883 (1984), and leading to State v. Sweet, 138 Wn.2d 466, 980 P.2d 1223 (1999), we have held an accomplice, having knowingly agreed to participate in a criminal act, runs the risk of having a confederate exceed the scope of the initial criminal understanding; the accomplice is, nevertheless, culpable for the reasonably foreseeable consequences of that initial criminal understanding.
In Davis, we upheld the conviction of the defendant for robbery in the first degree for acting as a lookout while his confederate robbed a pharmacy; the defendant claimed he did not know his confederate was armed so he could not be an accomplice to the crime of robbery. We disagreed stating:
The issue presented by this case involves the interrelationship between [the robbery and accomplice] statutes. Specifically, the question requires a determination of whether the accomplice liability statute predicates criminal liability on general knowledge of a crime or specific knowledge of the elements of the participant’s crime, i.e., possession of a gun.
... As to the substantive crime, the law has long recognized that an accomplice, having agreed to participate in a criminal act, runs the risk of having the primary actor exceed the scope of the preplanned illegality.
Davis, 101 Wn.2d at 657-58. Of critical importance is the dissent by Justice Pearson who articulated a view of RCW 9A.08.020(3) the majority now adopts:
The Legislature has, in effect, said that a person is an accomplice to a crime (first degree robbery) only if he acts with the knowledge that it will promote or facilitate the commission of the crime for which he is charged (first degree robbery). The phrase “the crime” is modified by the phrase “a crime”. The *588Legislature did not say that an accomplice need only possess the knowledge that his conduct would promote the commission of “any crime”; it chose to require a more specific mental state, by using the phrase “the crime”.
101 Wn.2d at 662.
In State v. Guloy, 104 Wn.2d 412, 431, 705 P.2d 1182 (1985), cert. denied, 475 U.S. 1020 (1986), we held an accomplice need not share or even have knowledge of a principal’s premeditation to be guilty of murder in the first degree; the State did not have to prove Guloy intended to murder the victim.
Similarly, in State v. Hoffman, 116 Wn.2d 51, 804 P.2d 577 (1991), we again reiterated the view that accomplices need not share the same mental state to be guilty:
Other decisions have similarly addressed this issue and have similarly concluded that the accomplice liability statute predicates criminal liability on general knowledge of the crime and not on specific knowledge of the elements of the participant’s crime. Accomplice liability represents a legislative decision that one who participates in a crime is guilty as a principal, regardless of the degree of the participation.
116 Wn.2d at 104 (footnote omitted).
Finally, in our recent decision in Sweet, the defendant and his confederate Robert Slaton appeared at the house of Sweet’s aunt. Sweet hid in the back of Slaton’s truck. Slaton administered a brutal beating to Sweet’s aunt and the two burglarized her house. Sweet was convicted of assault, burglary, and conspiracy to commit burglary. We upheld Sweet’s conviction for assault, stating:
Petitioner Sweet claims he was not in the Schuh residence and thus could not be held responsible for the burglary and assault. Even assuming the jury might have believed he did not enter the house, it is not necessary for him to have been in the Schuh residence on August 30, 1995 to be charged with and convicted of first-degree burglary and assault because he was charged as an accomplice and the trial court instructed the jury on accomplice liability. The accomplice liability instruction *589allowed the jury to convict Petitioner Sweet as a principal even if he did not enter the Schuh residence on the day the burglary and assault were committed. It is sufficient for Petitioner to have done “something in association with the principal to accomplish the crime.” It is sufficient for an accomplice to have general knowledge of a crime. It is not necessary for an accomplice to have specific knowledge of every element of the principal’s crime.
Sweet, 138 Wn.2d at 479 (footnotes omitted). There was nothing in the Sweet decision remotely implying Sweet and Slaton agreed to assault Sweet’s aunt. There, we noted with approval the holding in Davis. Id. at n.68.
In addition to our own case law on this issue, the Court of Appeals has repeatedly upheld accomplice liability where the accomplice had general knowledge his or her confederate would commit a crime; the accomplices need not share the mens rea of the crime and, in fact, need not have specific knowledge of all of the elements of the crime actually committed. See, e.g., State v. Johnston, 100 Wn. App. 126, 996 P.2d 629 (2000); State v. Haack, 88 Wn. App. 423, 958 P.2d 1001 (1997), review denied, 134 Wn.2d 1016 (1998); State v. Ferreira, 69 Wn. App. 465, 850 P.2d 541 (1993); State v. Hinds, 85 Wn. App. 474, 936 P.2d 1135 (1997); State v. Galisia, 63 Wn. App. 833, 822 P.2d 303, review denied, 119 Wn.2d 1003 (1992); State v. Peterson, 54 Wn. App. 75, 772 P.2d 513, review denied, 113 Wn.2d 1007 (1989); State v. Randle, 47 Wn. App. 232, 734 P.2d 51 (1987), review denied, 110 Wn.2d 1008 (1988); State v. Bookman, 37 Wn. App. 474, 682 P.2d 925, review denied, 102 Wn.2d 1002 (1984).
Counsel for Cronin makes a strong argument that the legislative history of RCW 9A.08.020(3) compels the view now espoused by the majority here: the accomplice must act with the knowledge he or she is promoting or facilitating the specific crime for which he or she is charged. Were this a case of first impression in the interpretation of the statute, this might be a telling argument. But this is decidedly not a case of first impression. The long line of Washington cases cited above have become a part of Wash*590ington law as set forth in WPIC 10.51.
Under our statutory interpretive principles, judicial construction of a statute becomes a part of the statute as if it were part of the statute from its enactment. Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 137, 937 P.2d 154, 943 P.2d 1358 (1997); State v. Regan, 97 Wn.2d 47, 51-52, 640 P.2d 725 (1982). Thus, our decisions in Davis, Guloy, Hoffman, and Sweet and the numerous other cases have become part of the interpretation of RCW 9A.080.020(3). These decisions simply cannot be reconciled with the majority’s analysis. The majority pays little heed to principles of stare decisis. The majority does not demonstrate any affirmative harm flowing from our prior decisions of accomplice liability justifying its precipitous departure from existing law. See generally In re Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970).
The majority indicates our decisional law may be inconsistent with RCW 9A.08.020(3). Majority at 579. But the glaring flaw in the majority’s analysis is the doctrine of acquiescence. Davis was decided in 1984. For 16 years, no legislative action has followed to overturn our interpretation of the statute there. The Legislature is obviously satisfied with our oft-repeated formulation of accomplice liability, acquiescing in our statutory interpretation. Soproni v. Polygon Apartment Partners, 137 Wn.2d 319, 327 n.3, 971 P.2d 500 (1999); McKinney v. State, 134 Wn.2d 388, 403, 950 P.2d 461 (1998); Manor v. Nestle Food Co., 131 Wn.2d 439, 445 n.2, 932 P.2d 628, 945 P.2d 1119 (1997); State v. Coe, 109 Wn.2d 832, 846, 750 P.2d 208 (1988); Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 789, 719 P.2d 531 (1986).
Moreover, the majority’s decision is bad public policy. Under the majority analysis, for example, if A and B agree to burglarize a home, and B shoots the home’s resident, A will not be an accomplice to the homicide. It is plainly foreseeable that burglars may encounter residents in the home in the course of a burglary, and they should be culpable for any harm exacted by a confederate on such *591residents. See, e.g., State v. Carothers, 84 Wn.2d 256, 525 P.2d 731 (1974). The majority will afford criminals a new safe haven, allowing them the opportunity to parse their criminal behavior. When criminals agree to commit criminal conduct they should be held accountable for their participation and face the full consequences for their behavior:
The legislature has said that anyone who participates in the commission of a crime is guilty of the crime and should be charged as a principal, regardless of the degree or nature of his participation. Whether he holds the gun, holds the victim, keeps a lookout, stands by ready to help the assailant, or aids in some other way, he is a participant. The elements of the crime remain the same.
Carothers, 84 Wn.2d at 264.
Finally, the majority opinion represents a departure from the settled law of Davis. We cannot be oblivious to the practical implication of the majority’s decision: innumerable personal restraint petitions will likely flow from the majority’s new understanding of accomplice liability.
Cronin and Bui agreed to participate in criminal activities. Because they broke the law, they must take the consequences of their decision. Rather than disturb well-settled law on accomplice liability, I would affirm the Bui and Cronin convictions.
Guy, C.J., and Ireland and Bridge, JJ., concur with Talmadge, J.

 A person is an accomplice of another person in the commission of a crime if:
(a) With knowledge that it will promote or facilitate the commission of the crime, he
(i) solicits, commands, encourages, or requests such other person to commit it; or
(ii) aids or agrees to aid such other person in planning or committing it... .


 A person is an accomplice in the commission of a crime if, with knowledge that it will promote or facilitate the commission of a crime, he or she either:
*587(1) solicits, commands, encourages, or requests another person to commit the crime; or
(2) aids or agrees to aid another person in planning or committing a crime.